PER CURIAM.
This petition for certiorari seeks review of an order quashing defendants’ notice of the taking of the deposition of a witness. It is the policy of this court that it will not interfere wtih the ordinary conduct of a cause by the trial court unless a clear abuse of discretion is demonstrated. See Bowen v. Manuel, Fla.App.1962, 144 So.2d 341. No such abuse of discretion has been shown by petitioners.
Petitioners’ argument that the order complained of amounts to a denial of any effective discovery does not follow from the order quashing notice of taking deposition.
Certiorari denied.